UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-171572 India Ecommerce Corporation (Exact name of registrant as specified in its charter) Nevada 27-4592289 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5540 Fifth Avenue #18, Pittsburgh, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (412) 450-0028 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes oNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 25,287,500 shares of common stock as of June 8, 2012 1 INDIA ECOMMERCE CORPORATION FOR THE FISCAL QUARTER ENDED March 31, 2012 INDEX TO FORM 10-Q PART I Page Item 1 Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 17 PART II Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosures 18 Item 5 Other Information 18 Item 6 Exhibits 18 Signatures 19 2 PART I Item 1 Financial Statements India Ecommerce Corporation (A Development Stage Company) Balance Sheets March 31, 2012 December 31, 2011 ASSETS Unaudited Current assets Cash $ $ Total current assets Deposits Property and equipment, net Website development, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Commitments and contingencies Stockholders' equity Common stock $0.001 par value; 75,000,000 shares authorized, 25,287,500 and 24,750,000 shares issued and outstanding Common stock payable - Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 India Ecommerce Corporation (A Development Stage Company) Statements of Operations For the Period From For the Period From For the Three Months Ended January 19, 2011 (Inception) to January 19, 2011 (Inception) to March 31, 2012 March 31, 2011 March 31, 2012 Unaudited Unaudited Expenses General and administrative $ $ $ Depreciation Total expenses Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 4 India Ecommerce Corporation (A Development Stage Company) Statements of Stockholders' Equity Total Common Stock Additional Common Stock Payable Accumulated Stockholders' Shares Amount Paid-in Capital Shares Amount Deficit Equity Balance, January 19, 2011 (Inception) - $
